DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received March 28, 2022.  Claims 1, 4-8, 12-14, 16, 17, 83, and 88-93 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Election/Restrictions
In view of the allowability of claim 1, the election of species requirement between the EGFR exon 20 insertion mutations has been withdrawn.

Claim Rejections - 35 USC § 103
The rejections of claims 1, 4-8, 12-14, 16, 17, 83, and 88-93 under 35 USC 103 in view of Han (Han et al. (2017) Cancer Research Treatment, 49(1):10-19, published online May 3, 2016) in view of Cha (Cha et al. (2012) International Journal of Cancer, 130:2445-2454), Hirano (Hirano et al. (2015) Oncotarget, 6(36):38789-38803), and Kobayashi (Kobayashi et al. (2016) Cancer Science, 107(9): 1179-1186) has been reconsidered and is withdrawn.

The claims are directed to a method for treating cancer in a subject comprising administering an effective amount of poziotinib to a subject having a tumor determined to have one or more exon 20 insertion mutations of 1-6 amino acids between amino acids 763-778. 
As discussed in the Office Action mailed September 27, 2021, poziotinib was known to be useful for the treatment of EGFR T790M mutations in view of Han (see Office Action on page 5). This location is outside the claimed location of 763-778.
In addition, EGFR insertion mutations of 1-6 amino acids within exon 20 were known to be treatable by administration of afatinib and osimertinib in view of Hirano (see Office Action on page 6).
However, the motivation of one of ordinary skill in the art to have similarly provided poziotinib to subjects having other known EGFR exon 20 insertion mutations of 1-6 amino acids between 763-778 does not specifically support whether the results of such administration would have been predictable. The efficacy of different inhibitors of afatinib and osimertinib on EGFR exon 20 insertion mutations between 763-778 as described by Hirano or the efficacy of poziotinib against HER-2 as described by Cha, which is a different target than EGFR, would not have sufficiently rendered the efficacy of providing poziotinib to patients with a tumor having a EGFR exon 20 insertion mutation of 1-6 amino acids predictable. One could not have reasonably expected the increased level of efficacy by treatment with poziotinib in terms of reduced viability of cells with such Exon 20 insertion mutations as compared to the viability of cells with T790M mutation as described by the specification (see FIG. 2G) or in terms of reduced tumor volume in an in vivo mouse model as compared to mice treated with afatinib (see FIG. 3). Accordingly, Applicant’s remarks to this effect (see remarks on pages 7-12) have been fully considered and are persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monica Mann (Reg No 76,139) on April 13, 2022.

The application has been amended as follows: 
In claim 5, the phrase “The method of claim 3” was replaced with “The method of claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed September 27, 2021 on pages 5-12. However, these prior art rejections are withdrawn for the reasons discussed above. The prior art does not teach or reasonably suggest that the results of poziotinib treatment of tumors comprising EGFR exon 20 insertion mutations of 1-6 amino acids between amino acids 763-778 would have been sufficiently predictable. As described by the current specification including significantly reduced viability of cells with EGFR exon 20 insertion mutations of 1 to 6 amino acids as compared to T790M mutation (see FIG. 2) or the significantly reduced tumor volume in mice having EGFR exon 20 insertion mutations as compared to afatinib treatment (see FIG. 3). Such efficacy would not have been sufficiently predictable to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-8, 12-14, 16, 17, 83, and 88-93 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


May 9, 2022